    Case: 1:19-cv-02166 Document #: 67 Filed: 04/19/21 Page 1 of 2 PageID #:999




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Anthony Milner,                              )
                                             )
                      Plaintiff,             )
                                             )
               v.                            )       No. 1:19-cv-02166
                                             )
Roosevelt Young,                             )       Judge Edmond E. Chang
                                             )
                      Defendant.             )

                                     NOTICE OF APPEAL

       Pursuant to 28 U.S. Code §1291 and Federal Rule of Appellate Procedure 3(a)(1), notice

is hereby given that Anthony Milner, Plaintiff, appeals to the United States Court of Appeals for

the Seventh Circuit, from the final and appealable order entered on March 29, 2021, by the United

States District Court for the Northern District of Illinois, Eastern Division, granting Defendant’s

Motion for Summary Judgment on the Issue of Exhaustion and dismissing Plaintiff’s case. Plaintiff

requests that the dismissal and summary judgment orders be reversed and that the matter be

remanded for further appropriate proceedings.


                                                     Respectfully submitted,

                                                     Anthony Milner, Plaintiff


                                                     By:    /s/ Robert S. Minetz
                                                     One of his attorneys
Robert S. Minetz - #1925563
Saskia Nora Bryan - #6255682
Alexander I. Passo - #6317519
Latimer LeVay Fyock LLC
55 West Monroe St., Suite 1100
Chicago, Illinois 60603
Telephone: 312-422-8000
rminetz@llflegal.com
   Case: 1:19-cv-02166 Document #: 67 Filed: 04/19/21 Page 2 of 2 PageID #:1000




sbryan@llflegal.com
apasso@llflegal.com
                                CERTIFICATE OF SERVICE

The undersigned, an attorney, certifies that on April 26, 2021, the foregoing document was filed
via the U.S. Court for the Northern District of Illinois CM/ECF electronic document filing system,
which will serve notice thereof upon the following attorney of record:


               Counsel for Defendant
               Antonio Lee
               Cook County State’s Attorney’s Office
               50 West Washington Street, Room 500
               Chicago, Illinois 60602
               Antonio.Lee@cookcountyil.gov


                                                            /s/ Robert S. Minetz
